Citation Nr: 1600148	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  10-45 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee osteoarthritis.

2.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for a right foot disorder.

3.  Entitlement to service connection for a right shoulder disorder.

4.  Entitlement to service connection for left hand arthritis.

5.  Entitlement to service connection for a left shin disorder.

6.  Entitlement to service connection for a right shin disorder.

7.  Entitlement to service connection for a right ear disorder.

8.  Entitlement to service connection for a rectal disorder.

9.  Entitlement to service connection for a right thigh bone disorder.

10.  Entitlement to service connection for a back disorder.

11.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1972 to September 1977.

He was scheduled for a hearing before the Board in July 2015; however, he failed to report to his scheduled hearing.  VA regulations provide that if a veteran fails to appear for a scheduled hearing then the case with proceed as though the request for hearing had been withdrawn.  38 C.F.R. § 20.704(d).  Accordingly, appellate review may proceed. 

The issue of service connection for bilateral ankle disorders has been raised by the record in a July 2015 written statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking an increased rating for his right knee disability.  His most recent VA examination regarding this issue was provided in November 2011, more than four years ago.  He was scheduled for an additional VA examination regarding his knees in May 2015, but he failed to report to this scheduled examination.  In an October 2015 written statement, he reported he was unable to make the scheduled examination because he was hospitalized at a VA medical facility.  

VA treatment records from May 2015 reflect he was admitted for inpatient substance abuse treatment.  Therefore, the medical records confirm the Veteran's statements he was unable to attend his scheduled examination due to hospitalization.  Accordingly, an examination should be rescheduled to assess the severity of his right knee disability.  The Board also notes that he is currently homeless.  As such, appropriate notice should be provided of his rescheduled examination so he may make arrangements to attend the examination.

In addition, in the October 2015 written statement he suggested his right knee was further hurt in a recent truck accident.  Although the written statement is unclear, this statement suggests his right knee disability has increased in severity.  The most recent VA treatment records included in the claims file are through September 2015.  Accordingly, on remand updated VA treatment records should be obtained and associated with the claims file.

The Veteran is also seeking service connection for several disabilities.  The claims file reflects that he has received disability benefits from the Social Security Administration (SSA) since 1985.  Unfortunately, the record only contains summaries of the SSA payments received and does not include any medical records used in determining his SSA eligibility.  Although the record is not clear as to the basis of the SSA benefits, in several written statements he relates his SSA benefits to his current complaints of pain.  Accordingly, these relevant records held by another federal agency may be highly relevant to the issues on appeal, and remand is required to obtain the SSA records.

Finally, in a May 2015 rating decision, the AOJ denied entitlement to service connection for a left knee disorder.  In July 2015, the Veteran filed a timely written notice of disagreement regarding this issue.  Based on review of the claims file, it does not appear a statement of the case has been issued regarding this matter.  Accordingly, the July 2015 timely notice of disagreement is still pending, and remand is required for a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  This issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment records since September 2015 and associate them with the claims file, including any records at the VA medical facility in Waco, Texas.

2.  Obtain any records from the Social Security Administration (SSA), to include any decision regarding eligibility for disability benefits and any underlying records used in reaching the determination.  All efforts to obtain SSA records should be fully documented, and a negative response must be provided if records are not available.

3.  After obtaining the above identified records, reschedule the Veteran for an examination regarding the nature and current severity of his service-connected right knee disability.  Because the Veteran is currently homeless, adequate notice should be provided of the rescheduled examination so he may have time to make arrangements to attend.

4.  Adjudicate the Veteran's appeal regarding entitlement to service connection for a left knee disorder and issue a statement of the case.  The RO should also advise him that he must file a substantive appeal within 60 days of the SOC or within one year of notice of the decision, whichever date is later.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If appealed, subject to current appellate procedures, the claim should be returned to the Board for further appellate consideration, if appropriate.

5.  Conduct any additional development required by the newly obtained evidence, if any.

6.  Then, readjudicate the appeals.  If the appeals remain denied, provide the Veteran and his representative with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






